tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c jul uniform issue list tep ralt1 legend taxpayer a taxpayer b ira c ira d ira e ira f financial_institution g financial_institution h financial_institution city j company k amount amount amount amount amount amount l dear this letter is in response to a request for a letter_ruling dated october as supplemented by additional correspondence dated january march may and date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayers a and b represent that they withdrew amount sec_1 and from iras c d e and f respectively in order to pay off an existing mortgage on an investment_property taxpayers a and b asserts that their failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to unforeseen delays in the sale of the investment_property taxpayer a maintained ira c a traditional individual_retirement_account ira under sec_408 of the code taxpayer a also maintained ira d a roth_ira under sec_408a of the code the custodian of both iras was financial_institution g taxpayer b maintained ira e a traditional_ira under sec_408 of the code taxpayer b also maintained ira f a roth_ira under sec_408a of the code the custodian of ira e was financial_institution g the custodian of ira f was financial_institution h in taxpayer a and his investment partner purchased a multi-tenant building in city j to complete the purchase of the building taxpayer a and his partner borrowed funds from financial_institution which was evidenced by a mortgage and promissory note for amount the mortgage on the property was due and payable on date taxpayer a and his partner attempted to refinance the existing mortgage around this same time company k approached taxpayer a and his partner with an offer to buy the investment_property in city j on date taxpayer a his partner and company k entered into an agreement for the sale of the investment_property ira d taxpayer a's spouse taxpayer b contributed amount sec_3 and from to complete the sale the promissory note had to be paid off taxpayer a and his partner spent a considerable amount of time attempting to find a bank or other lending institution willing to loan money secured_by commercial real_estate faced with foreclosure if the loan was not paid off in full by date taxpayer a resorted to withdrawing amount from ira c and amount from ira e and ira f respectively on date amount sec_1 and totaling amount were withdrawn from taxpayer a and b’s four iras and used to pay off the existing promissory note taxpayer a and b’s 60-day time period for completing a rollover of amount sec_1 and back to an eligible_retirement_plan occurred expired on date company k desired to build a brewery on the investment_property amount sec_1 and were withdrawn from iras c d e and f respectively in anticipation of the sale of the investment_property which was due to close in late august settlement was delayed because company k had to secure a zoning variance before it would be issued a construction_contract other delays in company k’s attempt to obtain approval from city j meant that settlement on the investment_property and the return of amount to the taxpayers did not occur until the week of date based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted in this case indicates that taxpayers a and b withdrew amount sec_1 and amount from iras c d e and f respectively with the stated intent of paying off a mortgage on commercial real_estate in order to sell the property to a prospective buyer the taxpayers were unable to complete the sale of the property within the 60-day period for rolling amount sec_1 and into eligible retirement plans the service has the authority to waive the 60-day rollover requirement for a distribution from an ira where the individual failed to complete a rollover to another ira within the 60-day rollover period but was prevented from doing so because of one of the factors enumerated in revproc_2003_16 which include errors committed by a financial_institution death hospitalization postal error incarceration and or disability in this instance taxpayers a and b have not presented any evidence to the service as to how any of the factors outlined in revproc_2003_16 affected their ability to roll over amount sec_1 3and4ona timely basis in essence taxpayers a and b made short term loans when they withdrew amount sec_1 and from iras c d e and f while they had the intent at the time of withdrawal to redeposit amount into iras prior to the expiration of the 60-day rollover period they assumed the risk that amount might not be returned to them timely under the circumstances presented in this case the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount thus amount will not be considered a valid rollover_contribution within the meaning of sec_408 of the code because the 60-day rollover requirement was not satisfied and therefore amount will be includible in gross_income for the taxable_year no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this fetter ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact at i d sincerely yours corbte a wot manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
